ORDER

PER CURIAM.
Defendant, Cherie McGee, appeals from a judgment entered after a bench trial finding defendant guilty of possession of a controlled substance, in violation of section 195.202 RSMo (2000). The court sentenced her to four years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been provided with a memorandum opinion for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 30.25(b).